Citation Nr: 1442698	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-49 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a neck disorder and entitlement to a TDIU.  In June 2009, the Veteran filed a notice of disagreement and a statement of the case was issued in November 2009.  On the Veteran's December 2009 substantive appeal, he indicated that he was only appealing the issue of entitlement to service connection for a neck disorder; however, in the July 2012 and March 2014 supplemental statements of the case, the RO listed both the issues as on appeal.  Therefore, although the Veteran did not file a substantive appeal regarding his claim for a TDIU following the November 2009 statement of the case, as the RO has taken actions to indicate to the Veteran and his representative that such issue is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  Therefore, the Board has taken jurisdiction over the issue of entitlement to a TDIU.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

On the Veteran's December 2009 substantive appeal, he indicated that he wanted a Board hearing before a Veterans Law Judge sitting at the RO.  In January 2010 correspondence, he indicated that he wished for such hearing to be scheduled at the El Paso, Texas, RO.  In February 2014 and May 2014, the Veteran reported that he had moved to Arizona.  In June 2014 letter, he was advised that his requested Board hearing was scheduled for July 2014 at the Houston RO.  Subsequently, in July 2014 prior to his hearing date, the Veteran again reported that he had moved to Arizona and, as such, would be unable to attend the hearing in Houston.  In a second July 2014 statement, he requested that his Board hearing be moved to Arizona.  The Veteran subsequently failed to attend his scheduled Board hearing at the Houston RO.  While no additional hearing has been scheduled to date, the Houston RO inexplicably sent the Veteran letters in August 2014 indicating that he was on the list for a hearing and that his claims file has been sent to the Board in preparation for his scheduled Board hearing.  The Board finds that the Veteran notified the Houston RO in a timely manner and prior to his July 2014 Board hearing that he was unable to attend due to the fact that he moved to Arizona.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing before a Veterans Law Judge sitting at the Phoenix, Arizona, RO.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the Phoenix, Arizona, RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

